 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BILL HANSEN,                                     No. 2:19-CV-0179-KJM-DMC
12                      Plaintiff,
13           v.                                        ORDER
14    ROCK HOLDINGS, INC., et al.,
15                      Defendants.
16

17                 Plaintiff, who is proceeding with retained counsel, brings this civil action under

18   the Telephone Consumer Protection Act (TCPA). Pending before the court is defendants’

19   amended motion to compel arbitration (ECF No. 23), set for hearing before the District Judge on

20   June 28, 2019. On the court’s own motion, the scheduling conference set for hearing before the

21   undersigned on June 14, 2019, is vacated pending the District Judge’s resolution of defendants’

22   motion to compel arbitration.

23                 IT IS SO ORDERED.

24

25   Dated: May 24, 2019
                                                          ____________________________________
26                                                        DENNIS M. COTA
27                                                        UNITED STATES MAGISTRATE JUDGE

28
                                                      1
